PER CURIAM:
Writ granted in part. The district court erred in denying defendant's motion to suppress his statement. Defendant made his statement after a detective assured him anything he said would stay in the interrogation room and that no one would need to know what he told the detective. The detective's assurance amounted to a false promise of confidentiality that subverted the Miranda warning that anything defendant said will be used against him in a court of law, and thus rendered defendant's statement involuntary. See Hopkins v. Cockrell , 325 F.3d 579, 584-585 (5th Cir. 2003) ("An officer cannot read the defendant his Miranda warnings and then turn around and tell him that despite those warnings, what the defendant tells the officer will be confidential and still use the resultant confession against the defendant."). Accordingly, we vacate the district court's ruling denying defendant's motion to suppress his statement, and remand for further proceedings consistent with the views expressed herein.
VACATED AND REMANDED
Weimer, J., would deny.
Guidry, J., would deny.
Clark, J., would deny.